DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 22-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spanier et al. (US 2015/0051436; hereinafter “Spanier”).
Regarding claim 22, Spanier discloses an intravascular blood pump for percutaneous insertion into a patient's blood vessel (e.g. ¶¶ 6), comprising a pumping device including an impeller and an electric motor for driving the impeller (e.g. ¶¶ 35), the electric motor including a stator and a rotor, the rotor rotatable about an axis of rotation and coupled to the impeller so as to be able to cause rotation of the impeller (Fig. 2, #26), the blood pump further comprising an outer sleeve which forms at least a portion of an outer surface of the pumping device, wherein stator components are fixed inside the outer sleeve (e.g. Fig. 2, stator #24) by means of a casting compound (e.g. ¶¶ 44 – “vacuum casting”).
Regarding claim 23, Spanier teaches the outer sleeve comprises a magnetically conductive material to form a yoke of the electric motor (e.g. ¶¶ 15).
Regarding claim 24, Spanier teaches the outer sleeve comprises a metal or metal alloy (e.g. ¶¶ 40 – zirconium).
Regarding claim 25, Spanier discloses an inner sleeve to form a cavity in which the rotor is received, the inner sleeve arranged inside the outer sleeve, to form an interspace between the inner sleeve and outer sleeve in which the stator components fixed by the casting compound are disposed (e.g. Fig. 2, #24, 26, 28).
Regarding claim 26, Spanier discloses the inner sleeve is made of ceramic material (e.g. ¶¶ 21).
Regarding claims 27-29, Spanier discloses at least one sealing ring between the outer and inner sleeves, wherein two of the at least sealing rings are provided axially in a row (e.g. ¶¶ 38-40 - Bearing seals present at #40)
Regarding claim 30, Spanier discloses a dried liquid sealing material disposed at an interface with the inner sleeve so as to seal the casting compound in the interspace against the cavity (i.e. where the examiner notes this is a required step of vacuum casting).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spanier in view of Ayre et al. (US 2005/0196293; hereinafter “Ayre”).
Regarding claim 1, Spainer teaches a method of manufacturing an intravascular blood pump (e.g. ¶¶ 6), the blood pump comprising a pumping device including an impeller and an electric motor for driving the impeller (e.g. ¶¶ 35), the electric motor including a stator and a rotor, the rotor rotatable about an axis of rotation and coupled to the impeller so as to be able to cause rotation of the impeller (Fig. 2, #26), the method comprising the steps of: providing a molding base sized and shaped for receiving stator components thereon; placing the stator components on the molding base; placing an outer sleeve on the molding base to thereby form at least a portion of an outer surface of the blood pump and an interspace between the molding base and the outer sleeve in which the stator components are disposed (e.g. Fig. 2, stator #24); and using vacuum casting to fix the stator components inside the outer sleeve (e.g. ¶¶ 44 – “vacuum casting”).  
Spainer fails to expressly disclose injecting a casting compound into the interspace when fixing the stator components into the outer sleeve.  In the same field of endeavor, Ayre teaches the use of injection moulding requiring injection of a casting compound into the interspace to fix the stator components (windings) in the external sleeve or housing (e.g. ¶¶ 136), to increase efficiency and mechanical stiffness.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention to apply the known technique of injecting a casting compound via injection moulding as taught by Ayre, to improve the device of Spainer by improving the efficiency and mechanical stiffness.
Regarding claim 2, Spanier teaches the outer sleeve comprises a magnetically conductive material to form a yoke of the electric motor (e.g. ¶¶ 15).
Regarding claim 3, Spanier teaches the outer sleeve comprises a metal or metal alloy (e.g. ¶¶ 40 – zirconium).
Regarding claims 4-6, Spanier fails to expressly disclose the step of injecting the casting compound.  Ayre as referenced above obviates the injection of casting compound via injection moulding as noted above.  The examiner notes that the prior art fials to disclose feeding the casting compound, the casting compound carried out in a low pressure atmosphere, or feeding an excess amount of casting; however, these are all intermediary steps which do not affect or change the final product.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) – Please see MPEP 2113 for further details.  Accordingly, the claim language is obviated based on the combination of Spanier and Ayre as presented.
Regarding claims 8-10 and 13-14, Spanier fails to expressly disclose the step of injecting the casting compound.  Ayre as referenced above obviates the injection of casting compound via injection moulding as noted above.  The examiner notes that injection moulding necessarily requires a moulding base provided in order to perform the moulding.  In addition, Ayre discloses the use of lexan as a polymeric moulding base (e.g. ¶¶ 136).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to use a polymeric moulding as a base, as known work in one field of endeavor  
Regarding claim 11, Spanier teaches the molding base comprises a metal pin arranged along a central longitudinal axis of the molding base and protruding from the molding base (e.g. ¶¶ 44).
Regarding claims 15-16, the prior art of Spanier would necessarily seal the outer sleeve in order to protect the structure of the pump as whole.  Additionally, the electric line would need to be placed on the moulding base in order for the stator to receive power and function.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) – Please see MPEP 2113 for further details.  
Regarding claim 17, Spanier discloses an inner sleeve to form a cavity in which the rotor is received, the inner sleeve arranged inside the outer sleeve, to form an interspace between the inner sleeve and outer sleeve in which the stator components fixed by the casting compound are disposed (e.g. Fig. 2, #24, 26, 28).
Regarding claims 18-20, Spanier discloses at least one sealing ring between the outer and inner sleeves, wherein two of the at least sealing rings are provided axially in a row (e.g. ¶¶ 38-40 - Bearing seals present at #40)
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792